UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6960



UNITED STATES OF AMERICA,

                                              Respondent - Appellee,

          versus


JOHN WELDON BURNS,

                                           Petitioner - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-95-149-4-H)


Submitted:   November 9, 1999          Decided:     December 17, 1999


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Weldon Burns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Weldon Burns appeals the district court's order denying

his motion filed under Fed. R. Civ. P. 60(b) contesting the court's

amended judgment.   This was an improper rule to use to attack the

amended criminal judgment.   To the extent that Burns attacks the

underlying amended judgment, he has not shown any prejudice from

the alleged procedural errors.    See United States v. Miller, 77

F.3d 71, 77-78.   We therefore affirm the order.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2